Citation Nr: 1433791	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied service connection for bilateral hearing loss.

In May 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise levels in service; he faced no significant post-service occupational or recreational noise exposure.

2.  The Veteran suffers from bilateral hearing loss within the meaning of VA regulations.

3.  There is competent and credible medical evidence for and against the claim; the the available evidence, therefore, is in relative equipoise as to whether the Veteran's currently-diagnosed bilateral sensorineural hearing loss had its onset during his active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral sensorineural hearing loss is the result of injury (acoustic trauma) incurred during his service.  
38 U.S.C.A. §§ 1131, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


